Dodge, J.
We see no reason to doubt either tbe power of the circuit court to authorize tbis additional sale or tbe propriety of its so doing upon tbe showing made. By tbe decision in tbis court it was expressly pointed out that tbe effect of tbe original complaint was to submit to tbe court of equity, fully and completely, tbe situation of tbe trust estate, and to empower it to.order sucb disposition of parts thereof as should be most beneficial to tbe ultimate purpose of tbe trust; namely, tbe preservation of tbe corpus thereof for those entitled thereto upon tbe termination of tbe life estate. Tbis, unquestionably, includes tbe authorization of sale, not only of tbe specific lots originally mentioned in tbe complaint as advisable to sell, but sucb others in substitution therefor as it may have developed can be disposed of more advantageously .and more effectively to accomplish tbe main purpose above .suggested. It, of course, is not surprising that anticipation •existing at tbe time of invoking tbe investigation and action of tbe court might be disappointed after tbe lapse of so long "time pending its decision, and there must exist both power and duty in tbe court to meet tbe changed situation and so act upon existing facts as to accomplish tbe purpose of its .jurisdiction. Tbe mandate of tbis court in directing decree was not restrictive as to tbe specific portion of tbe trust property which should be sold, but only as to tbe method of tbe application and preservation of tbe proceeds thereof. We -think the decree, together with tbe ancillary order on tbe foot thereof, is entirely within tbe instructions of that mandate.
By the Court. — Order affirmed.